Order entered April 27, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00495-CV

  IN RE ISLAND HOSPITALITY MANAGEMENT, INC., POST PROPERTIES, INC.
         AND POST ADDISON CIRCLE LIMITED PARTNERSHIP, Relators

                Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-04564

                                          ORDER
                         Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relators to bear the costs of this original proceeding.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE